


Exhibit 10.79

 

[g255052mgi001.jpg]

 

March 7, 2013

 

Raymond A. Picard

VIA HAND DELIVERY

 

Dear Ray:

 

On behalf of Move, Inc. (the “Company”), it is with great pleasure that I extend
to you our offer of employment.  The specifics of this offer are as follows:

 

JOB TITLE:

 

Executive Vice President Sales, Move, Inc.

 

 

 

START DATE:

 

April 15, 2013

 

 

 

SUPERVISOR:

 

Steven H. Berkowitz

 

 

 

ANNUAL SALARY:

 

$300,000

 

 

 

BONUS:

 

Performance bonus of up to 100% of your annual salary at target (see below)

 

 

 

STOCK OPTIONS:

 

70,000 stock options (see below)

 

 

 

RESTRICTED STOCK UNITS:

 

90,000 units (see below)

 

 

 

LOCATION:

 

The Company’s offices in San Jose, California.

 

 

 

EMPLOYMENT STATUS:

 

Exempt, Regular-Full Time Employee

 

On your start date you will be granted 70,000 stock options in the Company which
will constitute incentive stock options (within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended) to the maximum extent permitted
by law, NASDAQ rules or the applicable stock option plans.  The option exercise
price will be set equal to the closing price of the Company’s common stock on
your start date, and vesting will take place quarterly from your grant date over
a 48 month period.  Your stock options shall be governed by the Company’s stock
option plans and agreements under which they are granted except as specifically
set forth in the Company’s Executive Retention and Severance Agreement a copy of
which is attached hereto (the “Severance Agreement”).  You will become a party
to the Severance Agreement effective as of the execution of such Severance
Agreement.

 

Also on your start date, you will be granted 90,000 restricted stock units of
the Company’s common stock, one-quarter of such units shall vest on each of the
first four anniversaries of your start date subject to your continued employment
with the Company. Your stock units shall be governed by the Company’s stock
plans and agreements under which they are granted except as specifically set
forth in the Severance Agreement.

 

30700 Russell Ranch Road, Westlake Village, CA 91362 · 805-557-2300 · Fax:
805-557-2688

 

--------------------------------------------------------------------------------


 

You will be entitled to participate in the Company’s 2013 and subsequent
executive bonus plans, as adopted in the Company’s sole discretion, with the
potential to earn up to 100% of your annual base salary if your performance
targets are met.  For 2013, the amount of any bonus earned will be prorated
based on the portion of the year remaining as of your start date.

 

Your base salary, equity compensation level and bonus opportunity shall be
reviewed on an annual basis by the Compensation Committee of the Company’s Board
of Directors and may be increased from time to time, in the discretion of the
Compensation Committee of the Board of Directors.

 

You will be reimbursed for your reasonable expenses incurred on behalf of the
Company in accordance with the Move, Inc. Travel & Entertainment Policy, as
applicable to senior executives, including air travel and other transportation
expenses, hotel accommodations, and telecommunications expenses.  All
reimbursements of expenses shall be made promptly in accordance with the
Move, Inc. Travel & Reimbursement Policy, provided, however, that (i) any
payments or reimbursements provided in any one calendar year shall not affect
the amount of payments or reimbursements provided in any other calendar year;
(ii) the reimbursement of an eligible expense shall be made no later than
December 31 of the year following the year in which the expense was incurred;
and (iii) such rights shall not be subject to liquidation or exchange for
another benefit.

 

You will not accrue or accumulate paid time off under the vacation, floating
holiday and/or paid sick leave policies set forth in the Move Inc. Employee
Handbook or any other documentation with the Company.  Rather, you will be
permitted to take paid time off for vacation and personal matters, subject to
business needs of the Company, with the approval of the Chief Executive
Officer.  The primary limitations on permitting the taking of vacation or time
off for personal matters will be those dictated by your job responsibilities. 
Accordingly, there will be no prescribed limits on the amount of vacation or
personal time, if any, that you may request or be permitted to take in a given
year notwithstanding any reference thereto in any other documentation with the
Company.

 

In addition, paid time off for occasional, short illnesses will be permitted on
an as-needed basis, subject to medical verification if requested by the Chief
Executive Officer.  If you qualify for and are granted a leave of absence under
Move Inc.’s Disability Leave of Absence or Family and Medical Leave of Absence
policies, you will be paid for up to a maximum of ninety (90) days of any such
leave taken in any twelve (12) month rolling period, less any income received
from any income replacement benefits or insurance provided pursuant to any
applicable law or Company-sponsored insurance or benefit program.

 

Please note that this offer is contingent upon demonstration of your legal right
to work in the United States.  On your first day of work, new hire documents
will be completed to assure that there is no delay in the processing of your
paycheck. In accordance with federal law, you will be required to provide
documentation to Human Resources within seventy-two (72) hours of your
commencement of employment verifying your employment eligibility.  Additionally,
you will be required to sign the Company’s standard Employee Invention
Assignment and Confidentiality Agreement and Code of Conduct Policy.

 

As a regular, full-time employee, you will also be eligible for group health,
disability and life insurance, and other fringe benefits, that are made
available by the Company to other similarly situated employees pursuant to the
terms and conditions set forth in the applicable benefit plans and policies. 
Further details are available in your new hire materials.

 

--------------------------------------------------------------------------------


 

This letter is not intended to be an employment contract and, unless expressly
agreed otherwise in writing signed by the Chief Executive Officer of the Company
and you, your employment is at-will.  This means that you have the right to
resign at any time with or without cause, with or without notice.  Likewise,
Move, Inc. retains the right to terminate your employment at any time with or
without notice, with or without cause.

 

We are very pleased to extend this offer to you.  I join the rest of the
Move, Inc. team in looking forward to working with you, and know that our
success will be even greater with you aboard.

 

Please indicate your acceptance of this offer by faxing this signed offer letter
to our General Counsel, Jim Caulfield at (805) 557-2689.  In addition, please
bring the original signed offer letter with you on your first day of work.

 

Sincerely,

 

/s/ Steven H. Berkowitz

 

Steven H. Berkowitz

 

Chief Executive Officer

 

Move, Inc.

 

 

 

I have read and understand the terms of this offer and consent to all of the
terms and provisions contained herein.

 

 

/s/ Raymond A. Picard

 

Date

March 7, 2013

Raymond A. Picard

 

 

 

 

--------------------------------------------------------------------------------
